DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Image/Video Coding Method Based on Intra Prediction Involving Parsing of MPM Index, and Device Therefore.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 9-10, 11-14, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0195920 A1 (“Racape”) (with Foreign application priority from EP 3422716 A1, application number 17305795.1 (see attached) filed on 6/26/2017).
Regarding claim 1, Racape discloses an image decoding method performed by a decoding apparatus comprising:  acquiring information about an intra prediction type (e.g. see bitstream inputted to decoder in Fig. 2 is entropy decoded to obtain transform coefficients, motion vectors, and other coded information, e.g. see at least paragraph [0040], and see first_MPM flag in 810 in Fig. 8, e.g. see at least paragraphs [0090]-[0091]) of a current block (e.g. see current block, e.g. see at least paragraphs [0090]-[0091]) from a bitstream (e.g. see bitstream input to decoder in Fig. 2, e.g. see at least paragraphs [0090]-[0091]); 5deriving the intra prediction type of the current block based on the information about the intra prediction type (e.g. see a decoded value of 1 or 0 (i.e. first MPM flag = 1 or 0) indicates whether the selected intra prediction mode is the first entry in the MPM list or not, respectively, paragraphs [0091]-[0092]; thus, the first_MPM flag = 1 indicates that the selected intra prediction mode is the most frequent type, paragraph [0069]);  acquiring information about an intra prediction mode of the current block from the bitstream (e.g. see decode first_MPM flag 810 in Fig. 8, e.g. see at least paragraphs [0090]-[0091]);  configuring a most probable mode (MPM) list (e.g. see MPM list, e.g. see at least paragraph [0057]) comprising candidate intra prediction 10modes of the current block based on neighboring blocks of the current block (e.g. see forming MPM list based on neighbor intra prediction modes, e.g. see at least paragraphs [0055]-[0056]); deriving the intra prediction mode of the current block based on the MPM list and the information about the intra prediction mode (e.g. see derive intra pred mode 825, 855, 885 based on MPM list and first_MPM flag as shown in Fig. 8); generating a predicted block of the current block based on the intra prediction type and the intra prediction mode (e.g. see derive intra pred mode 825, 855, 885 in Fig. 8; thus, once the intra prediction mode has been derived, an intra prediction block is generated, e.g. in the intra prediction 260 in Fig. 2, using the derived mode); 15acquiring residual information from the bitstream (e.g. see bitstream inputted to decoder in Fig. 2 is entropy decoded to obtain transform coefficients, motion vectors, and other coded information and see the transform coefficients are de-quantized (240) and inverse transformed (250) to decode the prediction residuals in 
Regarding claim 2, Racape further discloses wherein if the intra prediction type 25represents a normal intra prediction type rather than the specific intra prediction type (e.g. see if the first_MPM flag is 0, the selected intra prediction mode is not the first entry in the MPM list, e.g. see at least paragraphs [0091]-[0092]; thus, the first_MPM flag = 0 indicates that the selected intra prediction mode is not the most frequent type, paragraph [0069]), the56Attorney Docket No.: 21613-0416US1Client Ref.: BPP2019-0200US; 19ASL294PCO1US01 information about the intra prediction mode comprises the MPM flag (e.g. see at least rest_MPM flag, e.g. see at least paragraph [0092]) and the MPM index (e.g. see MPM index, e.g. see at least paragraphs [0070], [0092]). 
Regarding claim 3, Racape further discloses wherein if the intra prediction type represents the specific intra prediction type (e.g. see if a decoded value of 1 (i.e. if first_MPM flag = 1), the selected intra 
Regarding claim 4, Racape further discloses wherein if the intra prediction type represents the normal intra prediction type (e.g. see if the first_MPM flag is 0, the selected intra prediction mode is not the first entry in the MPM list, e.g. see at least paragraphs [0091]-[0092]; thus, the first_MPM flag = 0 indicates that the selected intra prediction mode is not the most frequent type, paragraph [0069]), the MPM flag is parsed from the bitstream (e.g. see prev_intra_luma_pred_flag is parsed only if syntax element intra_first_mpm_luma_flag is false, paragraphs [0084], [0087]), and if a value of the MPM flag is 1, the MPM index is parsed (e.g. see decode rest_MPM flag (aka prev_intra_luma_pred_flag)  820 in Fig. 8 and see that if intra pred mode is in the rest of the MPM list, i.e. yes in 830, then index is decoded 845 to derive intra pred mode in 855 from the obtained MPM list in 852). 
Regarding claim 9, Racape further discloses wherein if the intra prediction type 10represents the specific intra prediction type (e.g. see if a decoded value of 1 (i.e. if first_MPM flag = 1), the selected intra prediction mode is the first entry in the MPM list, e.g. see at least paragraph [0091]; thus, the first_MPM flag = 1 indicates that the selected intra prediction mode is the most frequent type, paragraph [0069]), the intra prediction mode of the current block is limited to one of candidate intra prediction modes within the MPM list (e.g. see derive intra pred mode 825 in Fig. 8 illustrate to derive the intra prediction mode from the obtained MPM list in 822 as the first MPM, e.g. see paragraphs [0091], [0084], i.e., the lowest index in the MPM list, corresponding to the first entry in the MPM list, is parsed without parsing at least a rest_MPM flag in 820 in Fig. 8).    
Regarding claim 10, Racape further discloses wherein if the intra prediction type represents the normal intra prediction type (e.g. see if the first_MPM flag is 0, the selected intra prediction mode is not 
Regarding claim 13, Racape further discloses wherein if the intra prediction type represents the normal intra prediction type (e.g. see if the first_MPM flag is 0, the selected intra prediction mode is not the first entry in the MPM list, e.g. see at least paragraph [0088]; thus, the first_MPM flag = 0 indicates that the selected intra prediction mode is not the most frequent type, paragraph [0069]), one or more bits for each of the MPM flag and the MPM index are comprised in the bitstream (e.g. see the rest_MPM flag 745 and the MPM index 755 are encoded into the bitstream, e.g. see at least paragraph [0088]). 
Regarding claim 14, Racape further discloses wherein if the intra prediction type represents the specific intra prediction type (e.g. see if the first_MPM flag is 1, the selected intra prediction mode is the first entry in the MPM list, e.g. see at least paragraph [0087]; thus, the first_MPM flag = 1 indicates that the selected intra prediction mode is the most frequent type, paragraph [0069]), the intra prediction mode of the current block is searched only among the candidate intra prediction modes within the MPM list (e.g. see the encoder first checks (715) whether the selected intra prediction mode is the first entry in the MPM list, e.g. see paragraph [0087]).  
Regarding claim 19, Racape further discloses wherein if the intra prediction type represents the specific intra prediction type (e.g. see if the first_MPM flag is 1, the selected intra prediction mode is the first entry in the MPM list, e.g. see at least paragraph [0087]; thus, the first_MPM flag = 1 indicates that the selected intra prediction mode is the most frequent type, paragraph [0069]), a bit for an MPM flag of the current block is not 5comprised in the bitstream (e.g. see at encode first_MPM flag = 1 in 725 in Fig. 7, the rest_MPM flag is not encoded in the bitstream, e.g. see at least paragraphs [0087]-[0088]). 

	Regarding claims 11-12, the claims are drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claims 1-4, 9-10 and 20. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Racape in Figs. 1 and 7, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape in view of US 2013/0272405 A1 (“Jeon”).
Regarding claim 5, although Racape discloses the specific intra prediction type, it is noted Racape differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: at least one of a linear interpolation intra prediction (LIP) type, a multi-reference line (MRL) intra prediction type, or an intra sub-partitions (ISP) intra prediction type. Jeon however, teaches wherein the specific intra prediction type comprises: at least one of a linear interpolation intra prediction (LIP) type, a multi-reference line (MRL) intra prediction type, or an intra sub-partitions (ISP) intra prediction type (e.g. see at least linear interpolation prediction in Fig. 17, e.g. see paragraph [0176]; thus, when the linear interpolation prediction, as taught by Jeon, is incorporated as one of the possible intra prediction mode into Racape and becomes the most frequent mode, then it will be the first entry in the MPM list).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Racape and Jeon before him/her, to modify the method and apparatus for most probable mode (MPM) sorting and signaling in video en-coding an decoding of Racape with Jeon in order to prove an intra prediction which can enhance image encoding and decoding efficiency. 15 
Regarding claim 6, although Racape discloses the specific intra prediction type, it is noted Racape differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: the LIP type, wherein the information about the intra prediction type comprises: an LIP flag, and wherein if a value of the LIP flag is 1, the LIP type is derived as the intra prediction type of the current block.  Jeon however, teaches wherein the specific intra prediction type comprises: the LIP type (e.g. see at least linear interpolation prediction in Fig. 17, e.g. see paragraph [0176]; thus, when the linear interpolation prediction, as taught by Jeon, is incorporated as one of the possible intra prediction mode into Racape and becomes the most frequent mode, then it will be the first entry in the MPM list), wherein the information about the intra prediction type comprises: an LIP flag, and wherein if a value of the LIP flag is 1, the LIP type is derived as the intra prediction type of the current block (e.g. see header information in Fig. 2 and see transmitting advanced intra prediction (AIP) flag to determine whether 
Regarding claims 15-16, the claims are drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claims 5-6. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Racape in Figs. 1 and 7, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape in view of Jeon in further view of US 2018/0332284 A1 (“Liu”). (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019).
Regarding claim 7, although Racape discloses the specific intra prediction type, it is noted Racape differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: an MRL intra prediction type, wherein the information about the intra prediction type comprises: intra_luma_refidx, and 25wherein if a value of the intra_lumaref idx is larger than 0, the MRL intra prediction 57Attorney Docket No.: 21613-0416US1 Client Ref.: BPP2019-0200US; 19ASL294PCO1US01 type is derived as the intra prediction type of the current block. Liu however, teaches wherein the specific intra prediction type comprises: an MRL intra prediction type (e.g. see intra-prediction with multiple reference lines as shown in Fig. 8), wherein the information about the intra prediction type comprises: intra_luma_refidx, and 25wherein if a value of the intra_lumaref idx is larger than 0, the MRL intra prediction 57Attorney Docket No.: 21613-0416US1 Client Ref.: BPP2019-0200US; 19ASL294PCO1US01 type is derived as the intra prediction type of the current block (e.g. see at least index of the selected reference line is signaled to the decoder from the nearest reference line RefLine0 (original or primary reference line) to the farthest reference line RefLineM, where M is greater than zero as illustrated in Fig. 8, e.g. see at least paragraph [0096]).  

Regarding claim 17, the claim is drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claim 7. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Racape in Figs. 1 and 7, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape in view of Jeon in further view of US 2020/0252608 A1 (“Ramasubramonian”). (Note: it appears that support for this claim is not provided from 62/655773 nor KR 10-2018-0037749; therefore, the priority date given to this claim is 3/27/2019).
Regarding claim 8, although Racape discloses the specific intra prediction type, it is noted Racape differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: an ISP intra prediction type, 5wherein the information about the intra prediction type comprises: an ISP flag, and wherein if a value of the ISP flag is 1, the ISP intra prediction type is derived as the intra prediction type of the current block.  Ramasubramonian however, teaches  wherein the specific intra prediction type comprises: an ISP intra prediction type, 5wherein the information about the intra prediction type comprises: an ISP flag, and wherein if a value of the ISP flag is 1 (e.g. see intra_subpartitions_mode_flag = 1), the ISP intra prediction type is derived as the intra prediction type of the current block (e.g. see ISP mode is enabled, e.g. see at least paragraph [0155]).  

Regarding claim 18, the claim is drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above in claim 8. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Racape in Figs. 1 and 7, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons.
As a backup rejection (in the event that the claim has support from earlier priority date from 62/655773 or KR 10-2018-0037749), Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape in view of Jeon in further view of US 2019/0222837 A1 (“Lee”).
Regarding claim 8, although Racape discloses the specific intra prediction type, it is noted Racape differs from the present invention in that it fails to particularly disclose wherein the specific intra prediction type comprises: an ISP intra prediction type, 5wherein the information about the intra prediction type comprises: an ISP flag, and wherein if a value of the ISP flag is 1, the ISP intra prediction type is derived as the intra prediction type of the current block.  Lee however, teaches wherein the specific intra prediction type comprises: an ISP intra prediction type, 5wherein the information about the intra prediction type comprises: an ISP flag, and wherein if a value of the ISP flag is 1 (e.g. see NDIP_flag = 1 in Fig. 14), the ISP intra prediction type is derived as the intra prediction type of the current block (e.g. see dividing current block into sub-blocks S1440, deriving intra prediction mode of sub-block S1450 and performing intra prediction S1470 in Fig. 14).  

Regarding claim 18, the claim is drawn to an image encoding method performed by an image encoding apparatus that correspond to the image decoding method performed by the decoding apparatus as claimed above. It is noted that one of ordinary skill in the art would have no difficulty in recognizing that the entire process of compressing and encoding is merely the reverse procedure of decoding process, which is specifically disclosed by Racape in Figs. 1 and 7, and it should be self evident to one skilled in the art that video decoder/decoding is an art-recognized equivalent structure/process to a video encoder/encoding and is designed to be used along with a similar but in reverse sequence video encoder/encoding; therefore, the claims are rejected for these reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Racape et al., US 2020/0120336 A1, discloses a method and apparatus for most probable mode (MPM) sorting and signaling in video en-coding and decoding
Chang et al., US 2019/0208195 A1, discloses a device and method for coding video data based on mode list including different mode groups
Chang et al., US 2019/0306494 A1, discloses a device and method for coding video data in multiple reference line prediction 
Rath et al., US 2020/0169752 A1, discloses a method and apparatus for most probable mode (MPM) reordering for intra prediction
Heo et al., US 2018/0234679 A1, discloses an intra prediction mode-based image processing method and apparatus therefor
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485